EXHIBIT 10.9

SECOND AMENDMENT TO
FIFTH AMENDMENT TO
STANDARD OFFICE LEASE

          THIS SECOND AMENDMENT is made and entered into this 11 day of
September, 2006 221 BIJOU, LLC, a Colorado Limited Liability Company (hereafter
“Lessor”) and AMERICAN TELECONFERENCING SERVICES, LTD., a Missouri corporation,
d/b/a PREMIERE GLOBAL SERVICES (hereafter “Lessee”).

          WITNESSETH THE FOLLOWING RECITALS:

          WHEREAS, on February 9, 2006, the parties entered into a Fifth
Amendment to Standard Office Lease wherein the Lease Term was extended from
August 31, 2006 to August 31, 2010 and the Leased Premises was modified,
effective September 1, 2006, to 115,082 rentable square feet (“RSF”); and

          WHEREAS, pursuant to mutual mistakes found in the rentable square feet
(“RSF”) identified in said Fifth Amendment, on March 31, 2006, the parties
entered into that certain Restated and Amended Fifth Amendment to Standard
Office Lease; in which Agreement, the RSF of the premises was redefined to
constitute 114,782 RSF, and

          WHEREAS, during the preparation of the Lessee’s plans and
specifications to construct Lease Improvements pursuant to Article 7 of the
Restated and Amendment Fifth Amendment to Standard Office Lease, Lessee
determined it necessary to again modify the desired Lower Level Leased Premises
in accordance with Amended Exhibit A-2, a copy of which is attached hereto and
incorporated herein; which desired modification would result in the newly
defined or Modified Leased Premises of 115,082 RSF (or a net increase of 300
RSF) effective as of September 1, 2006, and

          WHEREAS, on July 17, 2006, Lessee provided proper notice to Lessor
that it exercised its right to “Give-Back” 20,077 USF and 21,081 RSF of Lessee’s
Modified Leased Premises all as authorized in Article 4 of the Restated and
Amended Fifth Amendment to Standard Office Lease; the exercise of which
obligated Lessee to construct certain Lease Improvements defined

--------------------------------------------------------------------------------



in Article 7 of the Restated and Amended Fifth Amendment to Standard Office
Lease; and which exercise will result in the adjustment to Lessee’s Base Rent
and Operating Expense obligations effective upon the later of September 16, 2006
and the completion of the Lessee’s Lease Improvement obligations as set forth in
Article 7 as aforesaid, and

          WHEREAS, Lessee has or will complete its Lease Improvement obligations
prior to September 16, 2006, which will result in a Modified “Leased Premises”
of 94,001 RSF effective as of September 16, 2006, and

          WHEREAS, the parties desire to further amend the Restated and Amended
Fifth Amendment to Standard Office Lease to incorporate Lessee’s Modified Leased
Premises and to reference Lessee’s exercise of its Give-Back Space which will
become effective on September 16, 2006.

          NOW, THEREFORE, in consideration of the foregoing recitals and the
prior mutual mistakes, the parties agree as follows:

SECOND RESTATED AND AMENDED FIFTH AMENDMENT
TO STANDARD OFFICE LEASE

          To correct the mutual mistakes set forth in the recitals herein, the
parties agree that upon due execution, that certain Second Restated and Amended
Fifth Amendment to Standard Office Lease, attached hereto and incorporated
herein as Exhibit A, shall constitute the parties true Fifth Amendment to
Standard Office Lease and said Agreement shall be substituted for and replace
the Agreement based upon mutual mistakes of fact as above-referenced and dated
March 13, 2006. From and after the execution thereof, the March 13, 2006
Restated and Amended Fifth Amendment to Standard Office Lease shall be of no
further legal effect, save and except as provided in Exhibit A.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed the Second Amendment to
Fifth Amendment to Standard Office Lease the dates below set forth.

LESSOR:    LESSEE:    221 Bijou LLC, a Colorado Limited  American
Teleconferencing Services, Ltd.,  Liability Company    a Missouri corporation,
d/b/a        Premiere Global Services  By: FIELDHILL PROPERTIES, LLC,      a
Minnesota limited liability company,      Its: Chief Manager          By:
/s/ Lars Akerberg 
 
By:
/s/ Michael Havener 
 
Lars Akerberg 
   
Michael Havener 
Its: 
Chief Manager 
  Its: 
          CFO 
  Dated:  
September               , 2006 
  Dated:  
September 11, 2006


--------------------------------------------------------------------------------